                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES KLEIN,                                  :
                                              :              CIVIL ACTION
                       Petitioner,            :
                                              :
       v.                                     :
                                              :              NO. 15-0065
KEVIN KAUFMANN, et al.,                       :
                                              :
                       Respondent.            :


                                             ORDER

       AND NOW, this 20th day of March, 2019, upon consideration of Petitioner’s Petition for

Writ of Habeas Corpus (Doc. No. 1), Petitioner’s Amended Petition (Doc. No. 12), Respondent’s

Response (Doc. No. 15), Petitioner’s Traverse (Doc. No. 17), the Report and Recommendation of

United States Magistrate Judge Richard A. Lloret (Doc. No. 19), Petitioner’s Objections (Doc. No.

26), and Respondents’ Response to Petitioner’s Objections (Doc. No. 30), following an evidentiary

hearing before Judge Lloret, and upon thorough consideration of the state court record, it is hereby

ORDERED:

   1. The Report and Recommendation (Doc. No. 19) is ADOPTED IN PART as set forth in

       the accompanying Memorandum Opinion;

   2. The Petition for Writ of Habeas Corpus is DENIED; and

   3. A certificate of appealability is GRANTED.



                                              BY THE COURT:



                                              _/s/ Mitchell S. Goldberg________
                                              Mitchell S. Goldberg,         J.
